Exhibit 10.4

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

Form of Performance-Based Restricted Stock Unit Award Agreement

THIS AGREEMENT is made as of             , 200     (the “Grant Date”), by and
between Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation
(“Company”), and «First_Name» «Last_Name» («Last_Name»)

WHEREAS, «Last_Name» is expected to perform valuable services for the Company
and the Company considers it desirable and in its best interests that
«Last_Name» be given a proprietary interest in the Company and an incentive to
advance the interests of the Company by possessing performance-based units that
are settled in shares of the Company’s Common Stock, $.01 par value per share
(the “Common Stock”), in accordance with the Company’s Amended and Restated 1993
Stock Incentive Plan (the “Plan”).

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

1. Grant of Restricted Stock Units.

 

  (a) Grant. Subject to the terms and conditions set forth in this Agreement and
the Plan, the Company hereby grants to «Last_Name» an award of performance-based
restricted stock units (the “Restricted Stock Unit Award”), which shall vest and
become unrestricted in accordance with Section 2 hereof.

 

  (b) Transferability. Performance-based restricted stock units subject to the
Performance-Based Restricted Stock Unit Award and not then vested and
unrestricted may not be sold, transferred, pledged, assigned, alienated,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process, except
in accordance with the terms of the Plan. Upon any attempt to so sell, transfer,
assign, pledge, alienate, hypothecate or encumber, or otherwise dispose of such
performance-based restricted stock units, in each case other than in accordance
with the Plan, the Performance-Based Restricted Stock Unit Award shall
immediately become null and void.

 

2. Vesting.

 

  (a) Performance-Based Vesting. Subject to paragraphs (b) and (c) of this
Section 2, the Performance-Based Restricted Stock Unit Award shall vest and
become unrestricted in accordance with Exhibit A hereto.

 

  (b)

Accelerated Vesting. If a Change of Control (as hereinafter defined) occurs,
and, prior to the Change of Control, the Company or representatives of the third
party effecting the Change of Control (as applicable) do not offer «Last_Name» a
Comparable Job (as hereinafter defined) following the Change of Control and, on
or within ten (10) days following the Change of Control, «Last_Name» terminates
«Last_Name»’s employment, then, so long as «Last_Name» has remained continuously
employed from the date of this Agreement through the date of a Change of
Control, the portion of the Restricted Stock Unit Award which has not become
vested and unrestricted under Section 2(a) at the date of such event shall
immediately vest and become unrestricted with respect to the target level of the
performance-based restricted stock units subject to this Performance-Based
Restricted Stock Unit Award simultaneously with the consummation of the Change
of Control. A “Change of Control” shall mean and be determined to have occurred
upon any one of the following events: (i) the date of acquisition by any person
or group other than Misys plc (“Parent”) or any affiliate of Parent or any
subsidiary of the Company (or any employee benefit plans (or related trust) of
the Company or any of its subsidiaries or Parent) acquires beneficial ownership
of securities possessing more than thirty percent (30%) of the total combined
voting power of the Company’s then outstanding voting securities which generally
entitle the holder thereof to vote for the election of directors (“Voting
Power”), provided, however, that no Change of Control shall be deemed to have
occurred solely by reason of any such acquisition by a corporation with respect
to which, after such acquisition, more than sixty percent (60%) of the then
outstanding shares of common stock of such corporation and the Voting Power of
such corporation are then beneficially owned, directly or indirectly, by the
persons who were the beneficial owners of the stock and Voting Power of Company
immediately before such acquisition, in substantially the same proportions as
their ownership immediately before such acquisition; or (ii) the date the
individuals who constitute the Board as of the date of this Agreement (the
“Incumbent Board”) cease for any reason other than their deaths to constitute at
least a majority of the Board; provided that any individual who becomes a
director after the date of this Agreement whose election or nomination for
election by Company’s stockholders was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered, for
purposes of this definition, as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of Company (as such
terms are used in Rule 14a-11 under the Securities Exchange Act of 1934 (the
“1934 Act”)); or (iii) Company effects (A) a merger or consolidation of Company
with one or more corporations or entities, as a result of which the holders of
the outstanding Voting Stock of Company immediately prior to such merger,
reorganization or consolidation hold less than 50% of the Voting Power of the
surviving or resulting corporation or entity immediately after such merger or
consolidation; (B) a liquidation or dissolution of Company; or (C) a sale or
other disposition of all or substantially all of the assets of Company other
than to an entity of which Company owns at least 50% of the Voting Power;
provided, however, that in no event shall the acquisition by any person or group
of the beneficial ownership of any amount of stock or voting securities of
Parent (including an acquisition by a merger, reorganization or consolidation)
constitute a Change of Control. For purposes of the foregoing definition, the
terms “beneficially owned” and “beneficial ownership” and “person” shall have
the meanings ascribed to them in SEC rules 13d-5(b) under the 1934 Act, and
“group” means two or more persons acting together in such a way to be deemed a
person for purposes of Section 13(d) of the 1934 Act. Further, notwithstanding
anything herein to the contrary, the definition of Change of Control set forth
herein shall not be broader than the definition of “change in control event” as
set forth under Section 409A of the Code, and the guidance promulgated
thereunder, and if a transaction or event does not otherwise fall within such
definition of change of control event, it shall not be deemed a Change of
Control for purposes of this Agreement. For purposes of this Agreement, a
“Comparable Job” shall mean employment following the Change of Control (i) with
substantially the same duties and responsibilities as were held by «Last_Name»
prior to the Change of Control (excluding, for this purpose, changes following
the Change of Control (x) to



--------------------------------------------------------------------------------

 

«Last_Name»’s reporting responsibilities and (y) arising by reason of the
Company ceasing to be a public company), (ii) at the same location at which
«Last_Name» provides services prior to the Change of Control or a location
within fifty (50) miles of such location and (iii) at the same or increased base
salary and target performance bonus levels as were in effect prior to the Change
of Control.

 

  (c) Settlement of Performance-Based Restricted Stock Units. Upon the date
performance-based restricted stock units subject to this Agreement become vested
and unrestricted, one share of Common Stock shall be issuable for each
performance-based restricted stock unit that vests on such date, subject to the
terms and conditions of the Plan and this Agreement. Thereafter, the Company
will transfer such shares of Common Stock to «Last_Name» upon satisfaction of
any required tax withholding obligations.

 

3. No Rights as Stockholder; Dividend Equivalents. «Last_Name» shall not have
any rights of a stockholder of the Company with respect to any shares of Common
Stock issuable upon the vesting of performance-based restricted stock units
subject to this Agreement (including the right to vote and to receive dividends
and other distributions paid with respect to shares of Common Stock), unless and
until, and only to the extent, the Performance-Based Restricted Stock Unit Award
is settled by the issuance of such shares of Common Stock to «Last_Name».
Notwithstanding the foregoing, until such time as the restrictions lapse, or the
performance-based restricted stock units subject to this Agreement are
cancelled, whichever occurs first, the Company will pay «Last_Name» a cash
amount equal to the target number of performance-based restricted stock units
subject to restriction under this Agreement times the per share amount of any
cash dividend payment made to stockholders of the Company’s Common Stock, with
such payments to be made reasonably promptly after the payment date of each such
cash dividend.

 

4. Termination of Unvested Performance-Based Restricted Stock Unit Award.
Subject to the terms of any written employment agreement between the Company or
its affiliates and «Last_Name» (which vesting terms in such employment agreement
shall prevail over the terms of this Agreement), if «Last_Name»’s employment
with the Company is terminated for any reason, the portion of the
Performance-Based Restricted Stock Unit Award which is not vested and
unrestricted as of the date of termination shall be forfeited by «Last_Name» and
such portion shall be cancelled by the Company. «Last_Name» irrevocably grants
to the Company the power of attorney to transfer any unvested units and shall
promptly return this Agreement to the Company for cancellation and agrees to
execute any document required by the Company in connection with such forfeiture.
Such cancellation shall be effective regardless of whether «Last_Name» returns
this Agreement.

 

5. Adjustment in Event of Happening of Condition.

In the event that there is any change in the number of issued shares of Common
Stock of the Company without new consideration to the Company (such as by stock
dividends or stock split-ups), then the number of unvested and restricted shares
subject to this Performance-Based Restricted Stock Unit Award shall be adjusted
in proportion to such change in issued shares.

If the outstanding shares of Common Stock of the Company shall be combined, or
be changed into another kind of stock of the Company or into equity securities
of another corporation, whether through recapitalization, reorganization, sale,
merger, consolidation, etc. (where such event is not a Change of Control as
defined in Section 2(b) above) the Company shall cause adequate provision to be
made whereby the unvested performance-based restricted stock units subject to
this Agreement shall be adjusted equitably so that the securities received upon
vesting shall be the same as if the vesting had occurred immediately prior to
such recapitalization, reorganization, sale, merger, consolidation, etc.

Notwithstanding the foregoing, in the event of a sale of the Company through a
merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is cash or property (other than equity
securities of another corporation) and where such event is not a Change of
Control as defined in Section 2(b) above (a “Transaction”), the
Performance-Based Restricted Stock Unit Award shall be assumed or an award of
equivalent value shall be substituted by the successor corporation or a parent
or subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Performance-Based Restricted
Stock Unit Award, then simultaneously with the consummation of the Transaction,
«Last_Name» shall fully vest in the Performance-Based Restricted Stock Unit
Award at the target level and such performance-based restricted stock units
subject to the Performance-Based Restricted Stock Unit Award shall become
unrestricted. For the purposes of this Section 5, the Performance-Based
Restricted Stock Unit Award shall be considered assumed if, following the
Transaction, the Performance-Based Restricted Stock Unit Award confers the right
to receive, for each performance-based restricted stock unit subject to the
Performance-Based Restricted Stock Unit Award and unvested immediately prior to
the Transaction, the consideration (whether stock, cash, or other securities or
property) received in the Transaction by holders of Common Stock held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares).

 

6. No Right to Continued Employment. This Agreement shall not be construed as
giving «Last_Name» the right to be retained in the employ of the Company.

 

7. Provisions of Plan. This Performance-Based Restricted Stock Unit Award is
granted pursuant to, and subject to the terms and conditions of, the Plan (which
is incorporated herein by reference). In the event a provision of this Agreement
conflicts with the Plan, the terms of the Plan will prevail. «Last_Name»
acknowledges receiving a copy of the Plan and this Agreement. Any capitalized
term not defined herein shall have the same meaning as in the Plan.

 

8.

Withholding of Taxes. The Company shall be entitled, if necessary or desirable,
to withhold from any amounts due and payable by the Company to «Last_Name» (or
to secure payment from «Last_Name» in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any Common Stock
which becomes vested and unrestricted under this Agreement, and the Company may
defer such issuance until such amounts are paid or withheld. «Last_Name» may
elect to satisfy his or her obligation to advance the amount of any required
income or other withholding taxes (the “Required Tax Payments”) by any of the
following means: (1) a cash payment to the Company, (2) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Common Stock (for which «Last_Name» has good
title, free and clear of all liens and encumbrances) having a Fair Market Value
(as defined in the Plan), determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Performance-Based Restricted
Stock Unit Award (the “Tax Date”), equal to the Required Tax Payments,
(3) authorizing the Company to



--------------------------------------------------------------------------------

 

withhold from the shares of Common Stock otherwise to be delivered to the holder
pursuant to the Performance-Based Restricted Stock Unit Award, a number of whole
shares of Common Stock having a Fair Market Value, determined as of the Tax
Date, equal to the Required Tax Payments, (4) a cash payment by a broker-dealer
acceptable to the Company through whom «Last_Name» has sold the shares with
respect to which the Required Tax Payments have arisen or (5) any combination of
(1), (2) and (3). The Compensation Committee shall have sole discretion to
disapprove of an election pursuant to any of clauses (2)-(5) for any holder who
is not a director or an “officer” (as defined in Rule 16a-1(f) under the 1934
Act). Shares of Common Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Common Stock which would be required to satisfy such an
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the holder. No certificate representing a share of Common Stock shall be
delivered until the Required Tax Payments have been satisfied in full.

 

9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrator,
successors and assigns.

 

10. Stockholder Approval. This Agreement shall be null and void and of no
further force or effect unless, prior to the first anniversary of the Grant
Date, the stockholders of the Company shall have approved (a) an amendment to
the Plan increasing the number of shares available thereunder in excess of the
amount required to make the award hereunder and (b) the performance measures set
forth in the Plan (collectively, the “Approvals”). Notwithstanding anything in
this Agreement or any other agreement to the contrary, in no event shall the
performance-based restricted stock units subject to this Agreement vest prior to
obtaining the Approvals and, if any event occurs which would require such
vesting, such vesting shall be delayed until such time, if ever, as the
Approvals are obtained.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:  

 

Name:  

Glen E. Tullman

 

 

  «First_Name» «Last_Name»